DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 07/22/2021 is hereby acknowledged.

Drawings
The drawings were received on 04/16/2021. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation that “the ramp signal generator comprises at least one of a digital-to-analog converter or a numerically controlled oscillator” as recited in claim 14 and  the limitation “a controller communicatively coupled to the modulator” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show in figure  3 or 4 “the ramp signal generator comprises at least one of a digital-to-analog converter or a numerically controlled oscillator” and “the ramp signal generator 312 may include a circuit that delivers a synchronizing signal to the frequency shifter 308 and to a digital-analog converter (DAC)” as described in the specification (see Para. [0017], [0049]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Ogawa et al. (Pat# 5355523), considered either alone or in combination fails to fairly teach or suggest the limitation of:
“a frequency shifter configured to shift the intermediate frequency signal by a first factor;
a local oscillator, configured to generate a local oscillator signal; 
a ramp signal generator, configured to: 
determine a value of the first factor; 
determine a value of a second factor; 
transmit the value of the first factor to the frequency shifter; and 
transmit the value of the second factor to the local oscillator, wherein a frequency of the intermediate frequency signal shifted by the first factor is shifted synchronously with a frequency of the local oscillator signal shifted by the second factor” when considered in view of the other limitations as recited in claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa et al. (Pat# 5355523) discloses (fig. 7, col. 5, lines 10-30 ) “transmission circuit 70 in the specific terminal unit comprises a plurality of the local oscillators 72 and a change-over circuit 78 connected to the respective local oscillators 72. In this case, the respective local oscillators 72 are oscillating at different local oscillation frequencies as f.sub.11, f.sub.12, . . . f.sub.ln, which are input to the change-over circuit 78, so that any one of these local oscillation frequency signals will be provided to the frequency converting circuit 71 in synchronism with a clock signal provided to the change-over circuit 78. The local oscillation frequency signal thus selected at the change-over circuit 78 is amplified at the amplification circuit 74 and is then mixed, at the mixing circuit 75, with the transmitting frequency signal provided thereto as amplified at the amplification circuit 73, so that both of these signals will be concurrently transmitted through the output circuit 76 and out of the antenna 77.”
Giallorenzi et al. (Pat# 8175134 B1) discloses (Fig. 4, col. 9, line 16, col. 10, line 20) “transmitter 400 accepts data 402 for transmission, which can be supplied to an encoder 404, which outputs encoded data 406. For example, the encoder can perform forward error correction encoding (e.g., convolutional coding, block coding, low-density parity check coding, turbo coding), interleaving, checksums, and similar functions. The encoded data can go through a symbol pulse-shaping filter 407 to produce shaped signal 409. The shaped signal can be direct sequence spread by applying a spreading code 434 to form spread signal 410. For example, the encoded data can be multiplied by the spreading code in a multiplier 408. For binary data, the multiplier can be a logical exclusive-or. The spreading code can be generated by a code generator 432, which can be clocked by chip clock 431. The code generator can be provided key data 430 to define a pseudo random spreading code sequence. (49) The spread signal 410 can then be run through a pulse-shaping filter 412 to provide desired spectral characteristics to yield filtered signal 414. Pulse shaping can, for example, be applied to control bandwidth of the signal. Frequency hopping and frequency chirping can be applied to the filtered signal 414 using a digital phase shifter 416 to form a hopped chirped signal 418. The digital phase shifter can be provided phase/frequency shift information 442 from a TRANSEC control 440. The TRANSEC control can use time of day 438 provided by a time of day (TOD) clock 436 to generate the phase/frequency shift information. The hopped chirped signal 418 can be mixed with a local oscillator signal 446 using mixer 420 to form an intermediate frequency signal 422. The mixing can be driven by local oscillator 444. The local oscillator and mixer can be implemented digitally (and a digital to analog converter, not shown, included after the mixer). Alternatively, the local oscillator and mixer can be implemented in analog components (and a digital to analog converter, not shown, included between the digital phase shifter and the mixer). The intermediate frequency signal 422 can then be further upconverted and amplified using upconverter/amplifier 424 to form a radio signal 426, which can be transmitted by an antenna 428. Various modules can be included in the transmitter, including for example, filtering, gain control, power supplies, and similar functions (not shown). By driving the frequency hopping/chirping from a different clock than the direct sequence spreading, improved covertness can be obtained. This is because, on one hand, the hopping/chirping tends to disrupt the ability some types of direct sequence signal detectors to be able to detect the signal. By decoupling the frequency hopping/chirping from the direct sequence spreading, the ability of an adversary to find synchronization to either the hopping/chirping or the direct sequence spreading is complicated by the presence of the other, and independent searching in each of these aspects appears necessary. In contrast, for an intended user having the keys, synchronization can more easily be obtained. In some embodiments, the transmitter 400 can include both digital and analog components. For example, the digital phase shifter 416 and components below and to the left (encoding 404, symbol pulse shaping 407, mixer 408, chip pulse shaping 412, spreading code generator 432, and TRANSEC control 440) can be implemented substantially entirely in digital hardware, such as one or more field programmable gate arrays, application specific integrated circuits, or similar components. Digital signals can be converted to analog signals using a digital to analog converter (e.g., included in the digital phase shifter or disposed right after the digital phase shifter). The mixer 420, upconverter 424, and antenna 428 can operate primarily on analog format signals.”
MIKOSHIBA et al. (DE 3901639 A1) discloses (Fig. 8A, col. 9, line -55, col. 10, line 2) “The transmitter of Fig. 8A has the same structure as the transmitter shown in Fig. 1A. The first embodiment uses a pulse width stretcher 34 in the receiver as shown in Fig. 1A. In the second embodiment, however, a pulse count demodulator 35 is used, so that after detecting a convolution peak signal by the envelope detector 16 and shaping its waveform by the comparator 33, the pulse count demodulator 35 counts and integrates the number of pulses g of Fig. 3 to the baseband information to demodulate. Although the pulse counting system is more complex than a pulse width stretcher system, as is the case with the embodiment of FIGS. 1A and 1B, it is effective in achieving an even more reliable communication link.”

This application is in condition for allowance except for the following formal matters: 
Drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633